21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 1 of
                                        13


                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

    IN RE:                                           §
                                                     §     Case No. 21-30071
    THE GATEWAY VENTURES LLC                         §     (Chapter 11)
                                                     §
             Debtor.                                 §

         PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED
         July 14, 2021


                       SUMMARY OF IMPORTANT DATES AND DEADLINES

  Deadline to file objections to this Disclosure         SEE ORDER SETTING DEADLINES
  Statement or to the Plan of Reorganization (the
  "Objection Deadline"):

  Deadline to submit ballot regarding the Plan of        SEE ORDER SETTING DEADLINES
  Reorganization (the "Ballot Deadline"):

  Combined Hearing to consider Disclosure                SEE ORDER SETTING DEADLINES
  Statement and Chapter 11 Plan of
  Reorganization (the “Confirmation Hearing”):

  Location of Confirmation Hearing:                       United States Bankruptcy Court
                                                          511 E San Antonio Ave
                                                          El Paso, TX 79901
                                                          Hearing will be conducted electronically under
                                                          COVID-19 protocols. SEE ACCOMPANYING
                                                          NOTICE OF HEARING.


  1. INTRODUCTION.

  1.1.   This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code (the “Code”)
         proposes to pay creditors of The Gateway Ventures LLC (the “Debtor” or “TGV”) from cash
         flow from future operations and/or sales of property. This Plan dated July 14, 2021 replaces and
         supersedes any Plan(s) of prior date(s) filed by the Debtor.

  1.2.   For convenience, this plan is based upon the official small business form, Form B25B. However,
         this is not a "small business case" as defined under Code § 101. Controlling definitions and
         rules of construction appear in Section 9 below.

  1.3.   The proposed distributions under the Plan and the material terms of the Plan, including the
         estimated distribution to unsecured creditors is set forth in TABLE 1—Key Plan Terms, Section 2
         of the accompanying Plan ("TABLE 1"). Secured claims will be paid in full according to the
         claim(s) filed or pursuant to the agreement of the parties. General unsecured creditors, other than
         the Westar Litigation Parties, will receive payment in full.

  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 1 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 2 of
                                        13


  1.4.   All creditors and equity security holders should refer to Section 3 through Section 6 of this Plan
         for information regarding the precise treatment of their claim. A Disclosure Statement that
         provides more detailed information regarding this Plan and the rights of creditors and equity
         security holders has been circulated with this Plan. Your rights may be affected. You should read
         these papers carefully and discuss them with your attorney, if you have one. (If you do not have
         an attorney, you may wish to consult one.)

  2. SUMMARY OF THE PLAN, TABLE 1 — KEY PLAN TERMS. The key terms of this Plan are
     set forth in TABLE 1 below.




  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 2 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 3 of
                                        13


  3. CLASSIFICATION OF CLAIMS

         The classification of claims and interests and the impairment of claims and interests is set forth in
         TABLE 1.

  4. TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, U.S. TRUSTEES FEES, AND
     PRIORITY TAX CLAIMS

  4.1.       Unclassified Claims. Certain types of claims are automatically entitled to specific treatment
             under the Code. Under Code §1123(a)(1), administrative expense claims, and priority tax claims
             are not in classes. They are not considered impaired, and holders of such claims do not vote on
             the Plan. They may, however, object if, in their view, their treatment under the Plan does not
             comply with that required by the Code. As such, pursuant to Code §1129(a)(1), the Debtor has
             not placed such claims in any class.

  4.2.       Administrative Expenses. Administrative expenses are costs or expenses of administering the
             Debtor’s Chapter 11 case which are allowed under Code §507(a)(2). Administrative expenses
             also include the value of any goods sold to the Debtor in the ordinary course of business and
             received within 20 days before the date of the bankruptcy petition. The Code requires that all
             administrative expenses be paid on the Effective Date of the Plan, unless a particular claimant
             agrees to a different treatment.

             As of the filing of this Plan, the Debtor has received no notice of any administrative expense,
             other than attorneys’ fees and expenses of Weycer Kaplan Pulaski & Zuber P.C. (“WKPZ”)
             incurred for TGV. As a condition of and prior to the Effective Date, TGV shall reserve sufficient
             funds to satisfy the anticipated final allowed administrative claim of WKPZ for fees and
             expenses.

  4.3.       Priority Tax Claims. Priority tax claims are unsecured income, employment, and other taxes
             described by Code §507(a)(8). Unless the holder of such a §507(a)(8) priority tax claim agrees
             otherwise, it must receive the present value of such claim, in regular installments paid over a
             period not exceeding five (5) years from the order of relief.

             As of the filing of this Plan, the only priority tax claim is that of the Texas Comptroller (Claim
             No. 6) for franchise taxes, in the total claim amount of $2,120.70.

  5. TREATMENT OF CLAIMS AND INTERESTS. The following are the classes set forth in the
     Plan, and the proposed treatment that they will receive under the Plan:

  5.1.       Class 1 — City of El Paso. et al.

             5.1.1.   Identity of Claims in Class: Class 1 consists of the allowed secured claim of the City El
                      Paso et al. with respect to 2021 ad valorem taxes due and payable in 2022.

             5.1.2.   Treatment: The City of El Paso will retain its statutory lien in, to, and/or against the
                      Subject Property. Nothing contained in the Plan alters the due date for the payment of
                      the 2021 taxes in 2022.

             5.1.3.   Voting. Class 1 is unimpaired and deemed to accept the Plan.




  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 3 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 4 of
                                        13


  5.2.   Class 2 — Secured claim of Home Tax Solutions (formerly City of El Paso et al).

         5.2.1.   Identity of Claims in Class: Class 2 consists of the allowed secured claim of Home Tax
                  Solutions, LLC (“Home Tax”) for the refinance of the property tax claims asserted by the
                  City of El Paso et al. for the 2020 property taxes due and payable in 2021 as referenced
                  and described in Disclosure Statement §3.3.5.

         5.2.2.   Treatment: The Home Tax transaction is ratified and confirmed. TGV shall pay (and
                  continue to pay) the allowed secured claim of Home Tax according to the contractual
                  terms. The Home Tax loan and security documents shall continue in full force and effect,
                  including the ability of TGV to sell certain lots and the release prices for such lots as set
                  forth in such documents. Home Tax shall retain the statutory and/or contractual liens.

         5.2.3.   Voting. Class 2 is unimpaired and deemed to accept the Plan.

  5.3.   Class 3 — Legalist allowed secured claim.

         5.3.1.   Identity of Claims in Class: Class 3 consists of the allowed secured claim pursuant to the
                  order entered by the Court on June 23, 2021 (Docket No. 98) (the “DIP Order”)
                  approving the Code § 364(d) debtor-in-possession financing and primary lien transaction
                  between TGV and Legalist (and which financing was used to extinguish the then existing
                  first lien indebtedness owed to HD Lending, LLC). Capitalized terms in this Section 5.2
                  of the Plan shall have the same meaning as ascribed to such terms in the DIP Order
                  unless otherwise defined herein.

         5.3.2.   Treatment: The DIP Credit Agreement and the DIP Order shall remain in effect and
                  govern the relations between the parties following the Effective Date, including the
                  provisions permitting the potential sales of Lot 9, 10, and/11, except as provided herein.
                  Specifically, the DIP Credit Agreement and the DIP Order are modified as set forth
                  below.

                  5.3.2.1.    TGV may obtain a final decree and closure of this case without triggering
                              any event of default under the DIP Credit Agreement and the DIP Order.

                  5.3.2.2.    Legalist may reopen this case to enforce the terms of the DIP Credit
                              Agreement and the DIP Order, as modified by this Plan, and may enforce the
                              rights and remedies provided under the DIP Credit Agreement, the DIP
                              Order, and this Plan, including but not limited to any potential judicial
                              foreclosure against the DIP Collateral, in the Bankruptcy Court without the
                              necessity of proceeding in state court to exercise such remedies. The
                              Bankruptcy Court shall retain jurisdiction over such matters.

         5.3.3.   Voting. Class 3 is impaired and is entitled to vote for or against the Plan.

  5.4.   Class 4 — Noorani Parties.

         5.4.1.   Identity of Claims in Class: Class 4 and consists of the allowed secured claim of Ashish
                  Nayyar, Rahim Noorani, Deepesh Shrestha, and Umesh Shrestha (collectively, the
                  “Noorani Parties”) arising from a judgment lien against the Subject Property in the face
                  amount of $1,790,000.00.



  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 4 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 5 of
                                        13


         5.4.2.   Treatment: Within three (3) business days after the Effective Date, TGV will convey
                  Lot 9 of the Subject Property to the Noorani Parties (or their designee to be specified in
                  the Order confirming this Plan) free and clear and any and all liens, claims,
                  encumbrances, and/or other interests (including any such interests held and/or asserted by
                  Home Tax and/or Legalist), as is, where is, by a Special Warranty Deed providing only
                  the warranties of title previously conveyed to TGV but not otherwise warranting title, and
                  without any reservation of minerals, water, or any other interest in, to, or against Lot 9 of
                  the Subject Property, and subject to any and all development and/or deed restrictions
                  already in place including but not limited to such contained in the Master Declaration of
                  Covenants Conditions and Restrictions recorded at Doc. No. 20200057615, El Paso
                  County Official Public Records, and/or consistent with the development of the Subject
                  Property, in full and complete satisfaction of the judgment lien claim.

         5.4.3.   The proposed form of Special Warranty Deed will be filed on the docket as a supplement
                  to the Plan and Disclosure Statement with ten (10) days of the Confirmation Hearing. A
                  copy of the Special Warranty Deed otherwise may be obtained by contacting the
                  undersigned.

         5.4.4.   Upon such conveyance, TGV, PDG Prestige, Inc., and Michael Dixson shall be Fully
                  Released by each of the Noorani Parties, and each of the Noorani Parties shall execute
                  and deliver to each of TGV, PDG Prestige, Inc., and Michael Dixson (1) a release of
                  judgment lien (2) a stand alone general form of release providing for the Full Release of
                  TGV, PDG Prestige, Inc., and Michael Dixson, the proposed forms of which will be filed
                  on the docket as a supplement to the Plan supplement to the Plan and Disclosure
                  Statement with ten (10) days of the Confirmation Hearing.

         5.4.5.   Voting. Class 4 is impaired and is entitled to vote for or against the Plan.

  5.5.   Class 5 — Allowed secured claim of Border Demolition and Environmental, Inc.

         5.5.1.   Identity of Claims in Class: Class 5 consists of the statutory lien claim of Border
                  Demolition and Environmental, Inc. For purposes of the Plan, the claim will be allowed
                  in the original principal amount of $33,136.85 plus a flat 4.00% of such amount for
                  interest accrual and collection costs, for a total allowed claim in the amount of
                  $34,462.24.

         5.5.2.   Treatment: Within thirty (30) days of the Effective Date, TGV will pay this claim in full
                  in the amount set forth above, and upon receipt of such payment Border Demolition and
                  Environmental, Inc. shall record releases of all liens against TGV and/or the Subject
                  Property.

         5.5.3.   Voting. Class 5 is impaired and may vote for or against the Plan.

  5.6.   Class 6 — General Unsecured Claims, Non-Insiders. General unsecured claims are not
         secured by property of the estate and are not entitled to priority under Code §507(a).

         5.6.1.   Identity of Claims in Class: As set forth in Exhibit TGV304 to the Disclosure
                  Statement, the Class 6 general unsecured creditors consist of general unsecured claims in
                  aggregate minimum amount of at least / approximately $21,837.00.




  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 5 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 6 of
                                        13


         5.6.2.   Treatment: The Class 6 creditors will receive the full payment of the allowed amount of
                  each such claim within no later than the earlier of (i) the first anniversary of the Effective
                  Date or (ii) thirty (30) days of the closing of any bulk sale of the Subject Property (minus
                  Lot 9) in excess of $15,000,000.00, provided, however, that the treatment of Class 6 is
                  subject to revision in the event that the class of general unsecured claims of non-insiders
                  expands the beyond the amount estimated above prior to the Effective Date.

         5.6.3.   Voting. Class 6 is impaired and may vote for or against the Plan.

  5.7.   Class 7 — General Unsecured Claims, Insiders (PDG Prestige, Inc.).

         5.7.1.   Identity of Claims in Class: The Class 7 general unsecured creditors, insiders, consists of
                  the single claim of PDG Prestige, Inc. in the amount of $2,756,830.00.

         5.7.2.   Treatment: PDG Prestige, Inc. will receive 100% of the equity interest in the reorganized
                  TGV in full and final satisfaction of this claim.

         5.7.3.   In the event that the holder of any existing equity interest in TGV successfully objects to
                  the cancellation of the prepetition equity interest as set forth in Class 7 below, then the
                  allowed claim of PDG Prestige, Inc. shall be paid in full as and when sufficient funds
                  become available following satisfaction of the allowed claims in Classes 1-5 above.

         5.7.4.   Voting. Class 7 is impaired and may vote for or against the Plan.

  5.8.   Class 8 — Westar Litigation Parties.

         5.8.1.   Identity of Claims in Class: The group referred to in Class 8 as the “Westar Litigation
                  Parties” consists of Westar Investors Group LLC, Saleem Makani, Suhail Bawa, Suresh
                  Kumar, and Bankin Bhatt, and who are the opponents of TGV in the Westar Lawsuit
                  (which is described in the §3.3.5 of the Disclosure Statement). Each of the Westar
                  Litigation Parties has filed a proof of claim, to which claims TGV has objected (and
                  requested that such objections be consolidated with the Westar Lawsuit). Generally
                  speaking, one or more of the claims filed by the Westar Litigation Parties overlap with
                  one another and/or reflect claims made between or against one or more of the other
                  Westar Litigation Parties.       NOTHING CONTAINED IN THE DISCLOSURE
                  STATEMENT OR PLAN SHOULD BE READ TO CONTRADICT THE PLEADINGS
                  OF TGV, PDG PRESTIGE, INC., AND/OR MICHAEL DIXSON ON FILE IN THE
                  WESTAR LAWSUIT.

         5.8.2.   Treatment: The Westar Litigation Parties will receive Option A or Option B as set forth
                  below, as selected by TGV on or before the Confirmation Hearing.

                              OPTION A:

                   (1)    Westar Investors Group LLC (and each of the Westar Litigation Parties to the
                   extent applicable) shall release any lis pendens filed against the Subject Property within
                   three (3) days of the Effective Date. A proposed form of release will be filed on the
                   docket as Plan supplement within ten (10) days of the Confirmation Hearing.

                   (2)    Within three (3) business days after the Effective Date, TGV will convey a
                   portion of the Subject Property equal to 1.5 acres in area, as selected by TGV in its sole


  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 6 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 7 of
                                        13


                 discretion (the “Lot XX”), to Westar Investors Group LLC (or its designee to be
                 specified in the Order confirming this Plan), free and clear and any and all liens, claims,
                 encumbrances, and/or other interests (including any such interests held and/or asserted
                 by Home Tax and/or Legalist), as is, where is, by a Special Warranty Deed providing
                 only the warranties of title previously conveyed to TGV but not otherwise warranting
                 title, and without any reservation of minerals, water, or any other interest in, to, or
                 against Lot XX of the Subject Property, and subject to any and all development and/or
                 deed restrictions already in place and/or consistent with the development of the Subject
                 Property including but not limited to such contained in the Master Declaration of
                 Covenants Conditions and Restrictions recorded at Doc. No. 20200057615, El Paso
                 County Official Public Records, in full and complete satisfaction of all facts, claims,
                 issues, rights, and remedies asserted by the Westar Litigation Parties against TGV, PDG
                 Prestige, Inc., and/or Michael Dixson.

                 (3)    The proposed form of Special Warranty Deed will be filed on the docket as a
                 supplement to the Plan and Disclosure Statement with ten (10) days of the Confirmation
                 Hearing. A copy of the Special Warranty Deed otherwise may be obtained by
                 contacting the undersigned.

                 (4)    Upon such conveyance of Lot XX as describe above, (a) each of TGV, PDG
                 Prestige, Inc., and Michael Dixson shall be Fully Released by each of the Westar
                 Litigation Parties, and each of the Westar Litigation Parties shall execute and deliver to
                 each of TGV, PDG Prestige, Inc., and Michael Dixson a stand alone general form of
                 release, the proposed form(s) of which will be filed on the docket as a supplement to the
                 Plan supplement to the Plan and Disclosure Statement with ten (10) days of the
                 Confirmation Hearing, and (b) each of the Westar Litigation Parties shall dismiss TGV,
                 PDG Prestige, Inc., Michael Dixson, and any other related parties with prejudice from
                 the Westar Lawsuit. As a result of such release, the Westar Lawsuit shall be remanded
                 to the originating state court (and for administrative purposes TGV may be the movant
                 with respect to such remand).

                            OPTION B:

                 (1)    Westar Investors Group LLC (and each of the Westar Litigation Parties to the
                 extent applicable) shall release any lis pendens filed against the Subject Property within
                 three (3) days of the Effective Date. A proposed form of release will be filed on the
                 docket as Plan supplement within ten (10) days of the Confirmation Hearing.

                 (2)    Upon the Effective Date, the Westar Lawsuit shall be remanded to the originating
                 state court.

                 (3)     After the Effective Date, TGV (with PDG Prestige, Inc. and Michael Dixson)
                 shall then litigate (or later settle within the sole discretion of TGV) the Westar Lawsuit
                 to a final conclusion.

                 (4)    TGV will place fifty percent (50.00%) of the net proceeds of any sale of the
                 Subject Property, minus Lot 9, or any portion(s) thereof, and following any payments
                 required to be made to Home Tax and/or Legalist following the Effective Date, up to a
                 maximum aggregate amount of $1,525,000.00, into an escrow account (the “Westar
                 Escrow”) for the satisfaction in full of any liability of TGV, PDG Prestige, Inc., and



  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 7 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 8 of
                                        13


                   Michael Dixson adjudicated against such parties in the Westar Lawsuit. TGV may
                   accelerate the payments in TGV’s sole discretion.

                   (5)   The Westar Escrow shall be the maximum recovery available to any and/or all of
                   the Westar Litigation Parties against TGV, PDG Prestige, Inc., and/or Michael Dixson.

                   (6)    TGV promptly shall report the repot the results of any and all sales post-Effective
                   Date to each of the Westar Litigation Parties.

                   (7)    Any of the Westar Litigation Parties may reopen this case to enforce the escrow
                   requirements of TGV herein, and the Bankruptcy Court shall retain jurisdiction for such
                   limited purposes.

                   (8)    Upon fulfillment of the Westar Escrow, each of TGV, PDG Prestige, Inc., and
                   Michael Dixson shall be Fully Released by each of the Westar Litigation Parties, and
                   each of the Westar Litigation Parties shall execute and deliver to each of TGV, PDG
                   Prestige, Inc., and Michael Dixson a stand alone general form of release, the proposed
                   form(s) of which will be filed on the docket as a supplement to the Plan supplement to
                   the Plan and Disclosure Statement with ten (10) days of the Confirmation Hearing;
                   provided, however, that each of TGV, PDG Prestige, Inc., and Michael Dixson shall
                   remain parties to the Westar Lawsuit fur all purposes relating to the final adjudication of
                   final potential liability of such parties to be satisfied of and from the Westar Escrow,
                   only.

                   (9)   Any excess amounts remaining in the Westar Escrow following the conclusion of
                   the Westar Lawsuit shall be released to TGV and/or its designee.

         5.8.3.   Voting. Class 8 is impaired and may vote for or against the Plan.

  5.9.   Class 9 — Class of Equity Interest Holders.

         As of the Petition Date, the following constitute the equity structure of TGV as set forth below.

                      Class                           Holder                   % Ownership / LLC units
                       A                   PDG Prestige Inc.                           100%
                       B                   PDG Prestige Inc.                            93%
                       B                   Wester Investors Group LLC                    7%


         As a result of the treatment of set forth in Class 6 above, the equity interests / LLC units
         described below shall be canceled, and 100% of the equity interests / LLC units shall be re-issued
         to PDG Prestige, Inc.

         Class 9 is impaired and may vote for or against the Plan.

  6.     ALLOWANCE AND DISALLOWANCE OF CLAIMS

  6.1.   Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by a final
         non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed filed,
         and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has
         been filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.


  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 8 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 9 of
                                        13


  6.2.     Delay of Distribution on a Disputed Claim. No distribution will be made on account of a
           disputed claim unless such claim is allowed by a final non-appealable order.

  6.3.     Settlement of Disputed Claims. After the Effective Date, the Debtor will have the power and
           authority to settle and compromise a disputed claim without court approval and without
           compliance with Bankruptcy Rule 9019.

  7.       PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  7.1.     Assumed Executory Contracts and Unexpired Leases.

  7.1.1.   The Debtor ASSUMES the executory contracts and/or unexpired leases referenced and described
           in TABLE 1 upon the date of the entry of the order confirming this Plan, including specifically
           the broker contract.

  7.1.2.   The Debtor will be conclusively deemed to have REJECTED all executory contracts and/or
           unexpired leases not expressly assumed above, or before the Effective Date or as otherwise
           specified in TABLE 1.

  7.1.3.   PROOF OF CLAIM FOLLOWING REJECTION: A proof of a claim arising from the
           rejection of an executory contract or unexpired lease under this section must be filed no
           later than fourteen (14) days after the date of the order confirming this Plan. Any such
           claim will be treated, if allowed general unsecured claim and the general unsecured creditor class
           will be adjusted accordingly.

  8.     MEANS OF IMPLEMENTING THE PLAN.

  8.1.     Source of Payments. Payments and distributions under the Plan will be funded by the going
           forward business operations of the hotel property.

  8.2.     Post-confirmation Management. The post-confirmation management of the Debtor, and the
           compensation for each such person is set forth in the Disclosure Statement and in TABLE 1.

  8.3.     Risk Factors. The proposed Plan has the following risks: The Debtor potentially will be unable
           to complete the sale of the Subject Property in accordance with the development plan. The
           Debtor potentially will not generate sufficient cash flow to service the debts to be paid over time
           under the Plan. The general economic uncertainty associated with the COVID-19 pandemic
           provides substantial additional risk.

9. GENERAL PROVISIONS

  9.1.     Definitions and Rules of Construction. The definitions and rules of construction set forth in
           Code §§101 and 102 shall apply when terms defined or construed in the Code. Other terms are
           defined throughout the Plan and/or the Disclosure Statement, and terms may be defined in the
           Disclosure Statement and then used in the Plan and vice versa. Any reference to the Debtor that
           applies to any period of time after the Effective Date shall refer to the Debtor as the Reorganized
           Debtor. In addition, the following terms used in the Plan and/or Disclosure Statement are defined
           below.

           9.1.1.   “Full Release” or “Fully Release” or“Fully Released” or shall mean and refer to the
                    releases and discharges from any and all claims, demands, debts, liabilities, accounts,


  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 9 1928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 10
                                      of 13


                  costs, expenses, liens, causes of action, verdicts and judgments of any kind whatsoever, at
                  common law or in equity, statutory, or otherwise, that each releasing party possesses or
                  might possess, known or unknown, against each released party from the beginning of
                  time through and until the present.

  9.2.    Severability. If any provision in this Plan is determined to be unenforceable, the determination
          will in no way limit or affect the enforceability and operative effect of any other provision of this
          Plan.

  9.3.    Captions. The headings contained in this Plan are for convenience of reference only and do not
          affect the meaning or interpretation of this Plan.

  9.4.    Primacy of the Plan and Confirmation Order. To the extent of any conflict or inconsistency
          between the provisions of the Plan on the one hand, and the Confirmation Order on the other
          hand, the provisions of the Confirmation Order shall govern and control.

  9.5.    Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be
          binding upon, and will inure to the benefit of the successors or assigns of such entity.

  9.6.    Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the
          Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Texas govern this
          Plan and any agreements, documents, and instruments executed in connection with this Plan,
          except as otherwise provided in this Plan.

  9.7.    Corporate Governance. After the Effective Date of the order confirming the Plan, the
          management of the Debtor will consist of the following: PDG Prestige, Inc. (Michael Dixson,
          President), Director and Manager (compensation $200,000 per year, if funds available).

  9.8.    Corporate Authority. All actions and transactions contemplated under the Plan shall be
          authorized upon confirmation of the Plan without the need of further approval, notice or
          meetings, that might otherwise be required under applicable state law or otherwise, other than the
          notice provided by serving this Plan on all known creditors of TGV, all interest holders, and all
          current directors or managers o of TGV.

  9.9.    Sales of Property. Any sales, transfers, and/or conveyances of some or all of the Subject
          Property shall be made pursuant to, at minimum, constitutes sales under Code §§ 363(f),
          1122(a)(5), and/or 1125(b)(4), and each such sale, transfer, and/or conveyance shall be free and
          clear and any lien, claims, encumbrances, and/or any other interests, expect as specified above
          with respect to particular Lots and/or particular conveyances.

  9.10.   Fixing of Claims. To the extent that the modification and/or fixing of any claim occurs under the
          Plan, the Plan also constitutes an objection to any filed proof of claim and/or scheduled claim
          under Code §502 and/or Bankruptcy Rules 3007 and 9014, and any applicable Local Rules.

  9.11.   Settlement of Claims and Disputes. The Plan also constitutes a motion under Bankruptcy Rule
          9019 to the extent necessary to confirm the Plan.

  9.12.   Debtor name change. The Debtor may change its name and/or adopt one or more business
          aliases after the Effective Date.




  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 101928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 11
                                      of 13


  10. EFFECT OF CONFIRMATION OF PLAN — DISCHARGE

  On the effective date of the Plan, the Debtor shall be discharged from any debt that arose before
  confirmation of the Plan, subject to the occurrence of the effective date, to the extent specified in Code
  §1141(d)(1)(A) except that the Debtor shall not be discharged of any debt (i) imposed by the Plan, (ii) of
  a kind specified in Code §1141(d)(6)(A) if a timely complaint was filed in accordance with Bankruptcy
  Rule 4007(c), or (iii) of a kind specified in Code §1141(d)(6)(B). After the effective date of the Plan your
  claims against the Debtor will be limited to the debts described in clauses (i) through (iii) of the preceding
  sentence.

  11. EFFECTIVE DATE OF PLAN.

  The effective date of this Plan (the "Effective Date") is the first business day following the entry of the
  Order confirming this Plan.

  Alternatively, the Debtor may elect and specify in the Order confirming this plan then the Effective Date
  shall be the first business day following the date that is fourteen (14) days after the entry of the order of
  confirmation. If, however, a stay of the confirmation order is in effect on that date, the Effective Date will
  be the first business day after the date on which the stay of the confirmation order expires or is otherwise
  terminated. The Effective Date will occur without further notice by the Debtor.

  12. FINAL DECREE

  Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules of Bankruptcy
  Procedure, the Debtor, or such other party as the Court shall designate in the Plan Confirmation Order,
  shall file a motion with the Court to obtain a final decree to close the case. Alternatively, the Court may
  enter such a final decree on its own motion.

  13. OTHER PLAN PROVISIONS

  13.1.   Scope and Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction to: (i) hear
          and determine pending applications for the assumption or rejection of contracts or leases and the
          allowance of Claims resulting therefrom; (ii) hear and determine any and all adversary
          proceedings, applications, and contested matters, including any remands of appeals, and including
          any Estate Actions; provided, however, that the Reorganized Debtor shall not be required to seek
          or obtain approval of the Bankruptcy Court under Bankruptcy Rule 9019 or otherwise as to the
          settlement or compromise of any Estate Actions post-Effective Date; (iii) ensure that distributions
          to holders of Allowed Claims are accomplished as provided herein; (iv) hear and determine any
          timely objections to or applications concerning Claims or the allowance, classification, priority,
          estimation, or payment of any Claim or Interest, and to enter Estimation Orders; (v) hear and
          determine all Fee Applications and Fee Claims; provided, however, that the Reorganized Debtor
          shall not be required to seek or obtain approval of the Bankruptcy Court under section Code §330
          or otherwise as to the allowance or payment of professional fees post-Effective Date; (vi) enter
          and implement such orders as may be appropriate in the event the Confirmation Order is for any
          reason stayed, revoked, modified, reversed, or vacated; (vii) hear and determine disputes arising
          in connection with the execution, interpretation, implementation, consummation, or enforcement
          of the Plan; (viii) enter and implement such orders as may be necessary or appropriate to execute,
          interpret, implement, consummate, or enforce the Plan and the transactions contemplated
          thereunder; (ix) consider any modification of the Plan pursuant to Code § 1127, to cure any defect
          or omission or to reconcile any inconsistency in any order of the Bankruptcy Court, including,
          without limitation, the Confirmation Order; (x) enter and implement orders or take such other


  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 111928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 12
                                      of 13


          actions as may be necessary or appropriate to restrain interference by any entity with the
          consummation or implementation of the Plan, including, without limitation, to issue, administer
          and enforce injunctions provided for in the Plan and the Confirmation Order; (xi) recover all
          assets of the Debtor and property of the estate, wherever located; (xii) hear and determine matters
          concerning state, local, and federal taxes in accordance with Code §§ 346, 505, and 1146; (xiii)
          hear and determine any other matter not inconsistent with the Code and title 28 of the United
          States Code that may arise in connection with or related to the Plan; and enter a final decree
          closing the Bankruptcy Case; and (xiv) to reopen the case and enforce the Plan as set forth in
          Section 5 above.

  13.2.   Avoidance actions and litigation. Post-confirmation litigation and the prosecution of avoidance
          actions and/or other estate claims are referenced and described in the Disclosure Statement. TGV
          reserves the right to prosecute and/or defend the Westar Lawsuit and any other estate claims
          referenced and described in the Disclosure Statement and/or Plan.

  13.3.   Releases of TGV Personnel. The “Released Parties” or each a “Released Party” to which this
          Section of the Plan applies are Michael Dixson and PDG Prestige, Inc. Pursuant to Code
          §1123(b), and except as otherwise specifically provided in the Plan, on and after the Effective
          Date, for good and valuable consideration, including their cooperation and contributions to
          this Bankruptcy Case, each Released Party is deemed expressly, unconditionally, generally,
          and individually and collectively, acquitted, released, and discharged by the Debtor, the
          Reorganized Debtor, and the estates, each on behalf of itself and its predecessors, successors
          and assigns, subsidiaries, affiliates, current and former officers, directors, principals,
          shareholders, members, partners, employees, agents, advisory board members, financial
          advisors, attorneys, accountants, investment bankers, consultants, representatives,
          management companies, fund advisors and other professionals, from any and all claims,
          obligations, rights, suits, damages, causes of action, remedies and liabilities whatsoever,
          including any derivative claims asserted or assertable on behalf of the Debtor, any claims
          asserted or assertable on behalf of any holder of any claim against or interest in the Debtor
          and any claims asserted or assertable on behalf of any other entity, whether known or
          unknown, foreseen or unforeseen, matured or unmatured, existing or hereinafter arising, in
          law, equity, contract, tort or otherwise, by statute or otherwise, that such releasing party
          (whether individually or collectively), ever had, now has or hereafter can, shall or may have,
          based on or relating to, or in any manner arising from, in whole or in part, the Debtor, the
          Debtor’ restructuring efforts, any avoidance actions, claims or causes of action identified or set
          forth in the Debtor’s schedules, including Schedule A/B and F, causes of action based on veil
          piercing or alter-ego theories of liability, the purchase, sale, or rescission of the purchase or
          sale of, or any other transaction relating to any security of the Debtor, the subject matter of, or
          the transactions or events giving rise to, any claim or interest that is affected by or classified in
          the Plan.

  13.4.   Releases of Professionals. On the Effective Date and pursuant to Code § 1123(b)(3)(A), TGV,
          and to the maximum extent provided by law, its agents, release and forever discharge all
          claims, including acts taken or omitted to be taken in connection with or related to the
          formulation, preparation, dissemination, implementation, confirmation or consummation of
          the Plan, the Disclosure Statement or any contract, instrument, release or other agreement or
          document created or entered into or any other act taken or entitled to be taken in connection
          with the Plan or this case against the following, whether known or unknown:

          13.4.1. TGV’s Professionals, including but not limited to, Weycer Kaplan Pulaski & Zuber
                  P.C. (“WKPZ”), will be released from any and all claims and liabilities other than


  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 121928483.DOCX[8]
21-30071-hcm Doc#101 Filed 07/14/21 Entered 07/14/21 23:49:36 Main Document Pg 13
                                      of 13


                  gross negligence and willful misconduct or except as otherwise provided under the
                  Professional Code of Responsibility (provided, however, the fees and expenses of
                  WKPZ will be subject to final allowance under Code §330).

  13.5.   Exculpation. Neither TGV nor any of its respective present members, officers, directors,
          employees, or professionals (including WKPZ) shall have or incur any liability to any holder of
          a Claim or an Interest, or any other party in interest, or any of their respective agents,
          employees, representatives, advisors, attorneys, or affiliates, or any of their successors or
          assigns, for any act or omission in connection with, relating to, or arising out of the Chapter 11
          Case, the formulation, negotiation, or implementation of the Plan, the solicitation of
          acceptances of the Plan, the pursuit of confirmation of the Plan, the confirmation of the Plan,
          the consummation of the Plan, or the administration of the Plan or the property to be
          distributed under the Plan, except for acts or omissions which are the result of fraud, gross
          negligence, or willful misconduct, and in all respects shall be entitled to reasonably rely upon
          the advice of counsel with respect to their duties and responsibilities under the Plan.

  13.6.   U.S. Trustee Fees. The reorganized TGV shall timely pay all quarterly fees assessed after the
          Effective Date pursuant to 28 U.S.C. § 1930(a)(6) until such time as the Bankruptcy Court enters
          a final decree closing this case or enters an order either converting this case to a case under
          Chapter 7 or dismisses the case.




                                                        THE GATEWAY VENTURES, LLC,
                                                        DEBTOR AND DEBTOR-IN-
                                                        POSSESSION

                                                        By: PDG Prestige, Inc.
                                                        Manager of The Gateway Ventures LLC

                                                        /s/ Michael Dixson
                                                        By: Michael Dixson, President


  Jeff Carruth (SBT #24001846)
  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
  3030 Matlock Rd., Suite 201
  Arlington, TX 76015
  (713) 341-1158, fax (866) 666-5322
  jcarruth@wkpz.com
  ATTORNEYS FOR THE GATEWAY VENTURES LLC
  DEBTOR AND DEBTOR IN POSSESSION




  PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 14, 2021 — Page 131928483.DOCX[8]
